SECOND AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS SECOND AMENDMENT, dated as of the 5th day of December 2013, to the Distribution Agreement dated as of June 12, 2012, as amended (the “Agreement”) is entered into by and between Advisors Series Trust, a Delaware statutory trust (the “Trust”) and Quasar Distributors, LLC, a Delaware limited liability company (the “Distributor.”) WHEREAS, the parties to the Agreement desire to amend the Agreement in the manner set forth herein; WHEREAS, the parties to the Agreement desire to amend the series of the Trust to add the Kellner Long/Short Fund; and NOW THEREFORE, pursuant to section 11 of the Agreement, the parties hereby amend the Agreement as follows: Amended Exhibit A is hereby superseded and replaced with Amended Exhibit A attached hereto The Agreement, as amended, shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be executed by a duly authorized officer on one or more counterparts as of the date first above written. ADVISORS SERIES TRUST U.S. BANCORP FUND SERVICES, LLC By: /s/ Douglas G. Hess By: /s/ James R. Schoenike Name:Douglas G. Hess Name:James R. Schoenike Title: President Title: President Kellner 1 Amended Exhibit A to the Distribution Agreement Fund Names Separate Series of Advisors Series Trust Name of Series Date Added Kellner Merger Fund Kellner Event Fund Kellner Long/Short Fund On or after December 5, 2013 Kellner
